 Exhibit 10.1(f)
 
NINTH AMENDMENT TO SECOND AMENDED
 
AND RESTATED REVOLVING CREDIT AGREEMENT
 


THIS NINTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this "Amendment"), dated as of October 13, 2005, is among CAL-MAINE FOODS, INC.
("Borrower"), FIRST SOUTH FARM CREDIT, ACA ("First South"), COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND," NEW YORK BRANCH
(who is sometimes referred to as Rabobank International), individually and as
Administrative Agent for itself and the other Banks (in such capacity, the
"Administrative Agent" and individually, herein "Rabobank"), and HARRIS N.A.,
successor in interest by merger to HARRIS TRUST AND SAVINGS BANK ("Harris" and
collectively with Rabobank and First South, herein the "Banks").
 
RECITALS:


A. Borrower, the Administrative Agent, and the Banks have entered into that
certain Second Amended and Restated Revolving Credit Agreement dated as of
February 6, 2002 (such Second Amended and Restated Revolving Credit Agreement,
as the same has been amended, and as the same may be further amended or
otherwise modified, herein referred to as the "Revolving Credit Agreement").
 
B. Borrower has entered into that certain Agreement to Form a Limited Liability
Company, Transfer Assets Thereto, and Purchase Units of Membership Therein dated
July 28, 2005 (the "Hillandale Agreement") with Hillandale Farms of Florida,
Inc. and Hillandale Farms, Inc. (together the "Hillandale Companies") and Jack
E. Hazen, Jack E. Hazen, Jr., Homer E. Hunnicut, Jr., Orland R. Bethel and
Dorman W. Mizell. Pursuant to the Hillandale Agreement:
 
1. A new Florida limited liability company has been formed by the Hillandale
Companies named "Hillandale, LLC" (herein "New Co");
 
2. Each of the Hillandale Companies have contributed certain assets and
liabilities identified in the Hillandale Agreement to New Co in return for the
issuance of membership interests in New Co (the "Contribution");
 
3. The Borrower has acquired from the Hillandale Companies fifty one percent of
the membership interest issued by New Co for cash (the "Initial Equity
Acquisition") and has agreed pursuant to the Hillandale Agreement to acquire the
remaining forty nine percent of the membership interest issued by New Co over a
period of four years; and
 
4. Prior to the Initial Equity Acquisition, the Borrower owned approximately
forty four percent of American Egg Products LLC and the Hillandale Companies
owned approximately twenty seven percent of American Egg Products LLC. As a
result of the Initial Equity Acquisition, American Egg Products LLC has become a
"Subsidiary" of the Borrower (the transaction described in clauses 1., 2., 3 and
4., herein the "Hillandale Transactions").
 
C. As of the date of this Amendment, the Borrower has repaid in full the amounts
outstanding under the Harris Term Agreement.
 
D. As a result of the Hillandale Transactions, the Borrower and the Guarantors
have requested that the Revolving Credit Agreement be amended and the
Administrative Agent and the Banks have agreed to amend the Revolving Credit
Agreement on the terms and conditions herein set forth.
 
58

--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof:
 
Definitions
 
Definitions. Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Revolving
Credit Agreement.
 
Amendments
 
Amendment to Paragraphs (h), (k), (l) and (m) of Section 4.01- Representations
and Warranties of the Borrower. Paragraphs (h), (l) and (m) of Section 4.01 of
the Revolving Credit Agreement are amended in their respective entireties to
read as follows:
 
(h) The Guarantors are the only Subsidiaries of, and are wholly-owned by, the
Borrower except: (i) CM Partnership whose 99% limited partnership interest is
owned by Cal-Maine Farms, Inc. and whose 1% general partnership is owned by
Borrower; (ii) CMF of Kansas whose is owned 99% by Borrower and 1% by Cal-Maine
Farms, Inc.; (iii) as of October 13, 2005, Borrower owns 51% of Hillandale, LLC
and Hillandale, LLC is not a Guarantor and (iv) as of October 13, 2005, Borrower
owns approximately 71% of American Egg Products LLC and American Egg Products
LLC is not a Guarantor.
 
(k) As of October 13, 2005, neither Borrower nor any Pledgor maintains any
commodity futures margin accounts.
 
(l) The present fair salable value of the Assets of the Borrower and each
Pledgor is greater than the amount that will be required to pay its probable
liability for its existing Debts as they become absolute and matured. For the
purposes of this clause (l), "Assets" means any property of the party in
question not exempt from liability for its Debts, and "Debts" means any legal
liability, including the liability under the Loan Documents, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed or contingent. Neither
the Borrower nor any Pledgor intends to, or believes that it will, incur Debts
beyond its ability to pay as they mature.
 
(m) Neither the Borrower nor any Pledgor is "insolvent" (as defined in
11 U.S.C. 101(32)). Neither the Borrower nor any Pledgor is engaged, nor does it
intend to engage, in any business or transaction for which its property,
excluding an amount equal to the Obligations, is an unreasonably small capital.
Neither the Borrower nor any Pledgor intends through the transactions
contemplated by the Loan Documents to hinder, delay, or defraud either present
or future creditors.
 
Amendment to Paragraph (k) of Section 5.01 - Affirmative Covenants. Paragraph
(k) of Section 5.01 of the Revolving Credit Agreement is amended to add the
following to the definition of the term "Operating Cash Flow":
 
For purposes of this definition of Operating Cash Flow and the definition of the
term "EBITDA" (which is set out in the definition of the term "Debt to EBITDA
Ratio"), net income of Borrower and the Subsidiaries shall be calculated to
exclude minority interests in Subsidiary earnings and the income of any
Subsidiary to the extent the payment of such income in the form of a
distribution or repayment of any Debt to the Borrower or a Subsidiary is not
permitted, whether on account of any charter or by-law restriction, any
agreement, instrument, deed or lease or any law, statute, judgment, decree or
governmental order, rule or regulation applicable to such Subsidiary.
 
Amendment to Paragraphs (a), (b) and (c) of Section 5.02 -Negative Covenants.
Paragraphs (a), (b) and (c) of Section 5.02 of the Revolving Credit Agreement
are amended in their respective entireties to read as follows:
 
59

--------------------------------------------------------------------------------


Guaranteed Indebtedness. Create, incur, assume or suffer to exist, or permit any
Subsidiary to create, incur, assume or suffer to exist, any Contingent
Liabilities in respect of any Debt of any other Person except: (i) pursuant to
the Amended Guaranty Agreement; (ii) by reason of endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; (iii) for a guaranty executed by Borrower guaranteeing the
Debt of Delta Egg Farm LLC, provided the liability under such guaranty does not
exceed $10,800,000 in the aggregate at any time, (iv) for a guaranty executed by
the Borrower guaranteeing the obligations for borrowed money of Hillandale, LLC,
provided the liability under such guaranty does not exceed at any time the
aggregate principal amount of $2,000,000 and (v) for the obligations of the
Borrower as a guarantor or a co-borrower in respect of the Hillandale Term Loan.
 
Dividends, etc. Declare or pay any dividends, purchase, or otherwise acquire for
value any of its capital stock now or hereafter outstanding, or make any
distribution of assets to its stockholders as such, or permit any of its
Subsidiaries to purchase or otherwise acquire for value any stock of the
Borrower; provided that the Borrower may:
 
as long as no Event of Default nor any event that with the giving of notice or
lapse of time or both would be an Event of Default exists or would result,
declare and pay quarterly dividends on its common stock in an aggregate amount
not to exceed $500,000 per calendar quarter; and
 
repurchase shares of its common stock as long as: (A) no Event of Default nor
any event that with the giving of notice or lapse of time or both would be an
Event of Default exists or would result and (B) the aggregate amount paid in any
Fiscal Year to repurchase such shares shall not exceed $500,000.
 
Capital Expenditures. Make, nor will it permit any Subsidiary to make, any
expenditures for fixed or capital assets (but excluding, to the extent included,
the expenditures for rolling stock and expenditures made to acquire the
membership interest in Hillandale, LLC) which would cause the aggregate of all
such expenditures made by the Borrower and its Subsidiaries in any period of
four (4) consecutive Fiscal Quarters to exceed the consolidated depreciation of
the Borrower and the Subsidiaries for such period.
 
Amendment to Paragraph (e) of Section 5.02- Mergers, ect. Clauses (i) and (ii)
of Paragraph (e) of Section 5.02 of the Revolving Credit Agreement are amended
in their respective entireties to read as follows:
 
(i) any Subsidiary may merge or consolidate with any Guarantor and any
Subsidiary may transfer assets to any Guarantor; (ii) the Borrower or any
Guarantor may acquire all or substantially all of the assets of or the
securities or other ownership interests issued by any party engaged in the
production and distribution of eggs; provided that upon or within thirty days of
the acquisition of all the securities or other ownership interests issued by
such a party or, if the Borrower establishes a Subsidiary to acquire all or
substantially all the assets of such a party, within thirty days of such asset
acquisition, the Borrower shall cause such party (in the case of the acquisition
of ownership interests) or, if applicable, such new Subsidiary to execute and
deliver a Subsidiary Joinder Agreement and such other documentation as the
Administrative Agent may request to cause such Subsidiary to evidence, perfect,
or otherwise implement the guaranty and pledge of collateral contemplated by the
Amended Guaranty Agreement and Consolidated Security Agreement (except that
neither Hillandale, LLC nor American Egg Products LLC shall be required to
execute and deliver a Subsidiary Joinder Agreement or otherwise implement the
guaranty and pledge of collateral contemplated by the Amended Guaranty Agreement
and Consolidated Security Agreement under the terms of this proviso) ; and
 
Additions to Section 5.02 - Negative Covenants . The following Paragraphs are
added to Section 5.02 of the Revolving Credit Agreement to read as follows:
 
60

--------------------------------------------------------------------------------


(i) Investments in Non-Guarantor Subsidiaries. Make or permit to remain
outstanding any advance, loan, extension of credit, or capital contribution to
or investment in Hillandale, LLC or American Egg Products LLC or any affiliate
thereof, or purchase or own any equity interests, notes, debentures, or other
securities issued by Hillandale, LLC or American Egg Products LLC (each of the
foregoing, an "Investment"), except:
 
(i) the Borrower may acquire 100% of the membership interests in Hillandale, LLC
pursuant to the terms of that certain Agreement to Form a Limited Liability
Company, Transfer Assets Thereto, and Purchase Units of Membership Therein dated
July 28, 2005 (the "Hillandale Agreement") among Borrower, Hillandale Farms of
Florida, Inc. and Hillandale Farms, Inc. and Jack E. Hazen, Jack E. Hazen, Jr.,
Homer E. Hunnicut, Jr., Orland R. Bethel and Dorman W. Mizellas (as the same
exists as of October 13, 2005 without giving effect to any amendment or other
modification thereof after October 13, 2005 unless modified with the consent of
the Banks);
 
(ii) advances, loans and extensions of credit to Hillandale, LLC as long as:
(A) no Event of Default exists or would result therefrom; (B) the aggregate
outstanding principal amount of all such advances, loans and extensions of
credit shall never exceed $10,000,000 at any time; and (C) Hillandale, LLC's
obligations to repay such advances, loans and extensions of credit shall be
evidenced by a promissory note in form and substance acceptable to the
Administrative Agent which shall be delivered to the Agent, endorsed payable to
the order of the Agent and pledged to the Agent (for the benefit of the Banks)
to secure the Obligations; and
 
(iii) the Borrower may acquire and own the membership interests in American Egg
Products LLC that it owns on October 13, 2005 after giving effect to the
acquisition of 51% of the membership interests in Hillandale, LLC; and
 
(iv) advances, loans and extensions of credit to American Egg Products LLC as
long as: (A) no Event of Default exists or would result therefrom; and (B) the
aggregate outstanding principal amount of all such advances, loans and
extensions of credit shall never exceed $2,000,000 at any time.
 
(j) Indebtedness of Hillandale, LLC. Permit Hillandale, LLC to create, incur,
assume or suffer to exist, any Debt except: (i) Debt for borrowed money owed to
the Borrower and incurred under the permissions of clause (ii) of paragraph (i)
of Section 5.02; (ii) the obligations of Hillandale, LLC as a guarantor or
co-borrower in respect of the Hillandale Term Loan; (iii) Debt for borrowed
money or incurred under capital leases as long as the aggregate outstanding
principal amount of the Debt incurred under the permissions of this clause (iii)
shall never exceed $2,000,000; and (iv) the following Debt outstanding as of
October 13, 2005:
 
Payee
Principal Amount
Farm Credit
$3,000,524
Columbia Grain
$2,000,000
Mercantile
$688,802
Jack Methvin
$100,000
Jo Ward
$309,367



(k) Indebtedness of American Egg Products LLC. Permit American Egg Products LLC
to create, incur, assume or suffer to exist, any Debt except: (i) Debt for
borrowed money owed to the Borrower and incurred under the permissions of clause
(iv) of paragraph (i) of Section 5.02; (ii) Debt owed to Ford Motor Credit
Company in an amount equal to $6,000 incurred to finance the purchase of an
automobile; and (iii) other Debt for borrowed money or incurred under capital
leases as long as the aggregate outstanding principal amount of the Debt
incurred under the permissions of this clause (ii) shall never exceed $100,000.
 
61

--------------------------------------------------------------------------------


(l) Liens of Hillandale, LLC. Permit Hillandale, LLC to incur, create, assume,
or permit to exist any Lien upon any of its property, assets, or revenues,
whether now owned or hereafter acquired, except: (i) Liens granted to the
Administrative Agent to secure the Obligations; (ii) Liens on real estate and
the improvements, equipment and fixtures located thereon and the other assets
specifically related thereto securing the Hillandale Term Loan; (iii) Lien on
equipment and other assets specifically related thereto securing the Debt
permitted by clauses (iii) and (iv) of paragraph (j) of Section 5.02;
(iv) Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Parent or the Subsidiaries to use such assets
in their respective businesses, and none of which is violated in any material
respect by existing or proposed structures or land use; (v) Liens (other than
Liens relating to environmental liabilities or ERISA) for taxes, assessments, or
other governmental charges that are not delinquent or which are being contested
in good faith and for which adequate reserves have been established; (vi) Liens
of mechanics, materialmen, warehousemen, carriers, landlords, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business or which are being contested in good faith and
for which adequate reserves have been established; and (vii) Liens resulting
from good faith deposits to secure payments of workmen's compensation or other
social security programs or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, and contracts (other than for
payment of Debt).
 
(m) Liens of American Egg Products LLC. Permit American Egg Products LLC to
incur, create, assume, or permit to exist any Lien upon any of its property,
assets, or revenues, whether now owned or hereafter acquired, except: (i) Liens
on equipment and other assets specifically related thereto securing the Debt
permitted by clauses (ii) and (iii) of paragraph (k) of Section 5.02;
(ii) Encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of Parent or the Subsidiaries to use such assets
in their respective businesses, and none of which is violated in any material
respect by existing or proposed structures or land use; (iii) Liens (other than
Liens relating to environmental liabilities or ERISA) for taxes, assessments, or
other governmental charges that are not delinquent or which are being contested
in good faith and for which adequate reserves have been established; (iv) Liens
of mechanics, materialmen, warehousemen, carriers, landlords, or other similar
statutory Liens securing obligations that are not yet due and are incurred in
the ordinary course of business or which are being contested in good faith and
for which adequate reserves have been established; and (v) Liens resulting from
good faith deposits to secure payments of workmen's compensation or other social
security programs or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, and contracts (other than for
payment of Debt).
 
(n) Liens of Borrower. Incur, create, assume, or permit to exist any Lien upon
any right, title or interest it has in or to the following assets: (i) any
membership or other equity interest it owns in Hillandale, LLC or American Egg
Products LLC, (ii) any loan, advance or other extensions of credit it has made
to Hillandale, LLC or to American Egg Products LLC and (iii) the proceeds of the
property described in the foregoing clauses (i) and (ii) and all other property
rights and general intangibles relating to the property described in the
foregoing clauses (i) and (ii).
 
(o) Limitation on Restrictions on Subsidiaries. Create or otherwise cause or
suffer to exist or become effective, nor permit any Subsidiary to create or
otherwise cause or suffer to exist or become effective, any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(1) pay dividends or make any other distribution on any of such Subsidiary's
equity interests owned by the Borrower or any Subsidiary; (2) pay any Debt owed
to the Borrower or any other Subsidiary; (3) make loans or advances to the
Borrower or any other Subsidiary; or (4) transfer any of its property or assets
to the Borrower Parent or any other Subsidiary.
 
62

--------------------------------------------------------------------------------


(p) Affiliate Transactions. Enter into any transaction (including, without
limitation, the purchase, sale, or exchange of property or the rendering of any
service) with any Affiliate (including any Non-Guarantor Subsidiary) of the
Borrower or any Subsidiary and will not permit any Guarantor to enter into any
such transaction with any such Affiliate, except, in each case in the ordinary
course of and pursuant to the reasonable requirements of Borrower's or such
Guarantor's business and upon fair and reasonable terms no less favorable to
Borrower or such Guarantor than would be obtained in a comparable arms-length
transaction with a Person not an Affiliate of Borrower or such Guarantor.
 
Amendment to Existing Definitions in Section 7.01 - Definitions and Accounting
Terms. The definition of the following terms set forth in Section 7.01 of the
Revolving Credit Agreement are amended in their respective entireties to read as
follows:
 
"Eligible Egg and Egg Product Inventory" means all eggs and egg products of
Borrower and the other Pledgors including shell eggs (both processed and
unprocessed), liquid, dried and frozen eggs, and all ingredients used in egg
products, such as salt, sugar and syrup, and all packing and other supplies used
in the production of eggs and processing of shell eggs, in which Agent has a
perfected first priority security interest.
 
"Eligible Feed Inventory" means all feed of Borrower and the other Pledgors,
including shelled corn and other feed grains, soybean meal, feed additives and
chemicals used in the manufacture of feed, and processed "finished" feed, in
which Agent has a perfected first priority security interest. Eligible Feed
Inventory shall not include any silage.
 
"Eligible Livestock" means all grazing cattle on pasture and cattle of Borrower
and the other Pledgors in a feedlot and all dairy cattle of Borrower and the
other Pledgors of whatsoever age, in which Agent has a perfected first priority
security interest
 
"Eligible Poultry Inventory" means all live poultry and chickens of Borrower and
the other Pledgors, including broilers, pullets, layers, breeders and recycles,
in which Administrative Agent has a perfected first priority security interest.
 
"Eligible Receivable" means the indebtedness arising out of a sale of goods or
the performance of services by the Borrower or another Pledgor to a third party
in the ordinary course of business (i.e., not including any non-trade accounts
receivable or those accounts receivable that do not otherwise arise from goods
sold or services performed in the ordinary course of business) in which Agent
has a perfected first priority security interest, and may include the right to
payment of any interest or finance charges and other obligations of such third
party with respect thereto:
 
(i) which is required to be paid in full within 60 days of the original billing
date therefor;
 
(ii) as to which any payment, or part thereof, does not remain unpaid for more
than 60 days from the original due date for such payment and which would, in the
ordinary course of business of the Borrower or a Pledgor, not be written off as
uncollectible;
 
(iii) which is an account receivable representing all or part of the sales price
of goods or services;
 
(iv) which is an "account" within the meaning of the UCC of the State of New
York;
 
63

--------------------------------------------------------------------------------


(v) which is denominated and payable only in United States dollars in the United
States; and
 
(vi) which complies, on and after the 30th day following notice by any Bank to
the Borrower of any other criteria or requirements, with such other criteria and
requirements as any Bank shall have specified in such notice.
 
"Guarantors" means each of Cal-Maine Farms, Inc., a Delaware corporation, CM
Partnership, CMF of Kansas, South Texas Applicators, Inc., Southern Equipment
Distributors, Inc., and each Subsidiary that hereafter executes and delivers a
Subsidiary Joinder Agreement, and any reference to either or both Guarantors in
any Loan Documents shall mean a reference to any or all of the Guarantors, as
applicable. The term "Guarantor" shall not include Hillandale, LLC nor American
Egg Products LLC.
 
"Loan Documents" means this Agreement (as it may be amended or otherwise
modified from time to time), the Notes, the Amended Guaranty Agreement, the
Consolidated Security Agreement, the Hillandale Security Agreement, the Borrower
Pledge Agreement, the Intercreditor Agreement, and all other certificates and
documents delivered by the Borrower or any of its Subsidiaries hereunder or
under the terms of any of the foregoing documents.
 
"Revolving Credit Commitment" means, as to each Bank, the obligation of such
Bank to make the Advances to be made pursuant to Section 1.01 in a principal
amount not exceeding Twenty-Two Million Eight Hundred Fifty Seven Thousand One
Hundred Forty Two and 86/100 Dollars ($22,857,142.86) with respect to Rabobank,
a principal amount not exceeding Eleven Million Four Hundred Twenty Eight
Thousand Five Hundred Seventy One and 43/100 Dollars ($11,428,571.43) with
respect to Harris and a principal amount not exceeding Five Million Seven
Hundred Fourteen Thousand Two Hundred Eighty Five and 71/100 Dollars
($5,714,285.71) respect to First South, as the same may be reduced or terminated
pursuant to Section 1.04 or Section 6.02.
 
"Termination Date" means December 31, 2007 or the date of the earlier
termination in whole of the Revolving Credit Commitment pursuant to
Sections 1.04 or 6.02.
 
Addition of New Definitions in Section 7.01 - Definitions and Accounting Terms.
The following definitions are hereby added to Section 7.01 of the Revolving
Credit Agreement:
 
"Affiliate" means, as to any party, any other party: (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such party; (b) that directly or indirectly
beneficially owns or holds five percent (5%) or more of any class of voting
equity of such party; or (c) five percent (5%) or more of the voting equity of
which is directly or indirectly beneficially owned or held by the party in
question. The term "control" means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
party, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall Administrative Agent, Agent or
any Bank be deemed an Affiliate of the Borrower or any Subsidiaries.
 
"Borrower Pledge Agreement" means that certain Pledge Agreement dated as of
October 13, 2005 between the Borrower and the Agent for the benefit of the Banks
and all amendments, supplements and other modifications thereto.
 
"Hillandale Security Agreement" means that certain Security Agreement dated as
of October 13, 2005 between Hillandale, LLC and the Agent for the benefit of the
Banks and all amendments, supplements and other modifications thereto.
 
"Hillandale Term Loan" means a term loan originally extended in 2005 in an
original principal amount not to exceed $28,000,000 secured by real property
owned by Hillandale, LLC and the improvements, fixtures and equipment located
thereon and related thereto and certain other assets specifically related
thereto, the proceeds of which were or are to be used to refinance the then
existing Debt of Hillandale, LLC.
 
64

--------------------------------------------------------------------------------


"Lien" means any lien, mortgage, security interest, tax lien, financing
statement, pledge, charge, hypothecation, assignment, preference, priority, or
other encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or title retention agreement), whether arising
by contract, operation of law, or otherwise.
 
"Pledgors" means Borrower, the Guarantors and Hillandale, LLC.
 
Amendment to Exhibit - Compliance Certificate. Exhibit C to the Revolving Credit
Agreement is amended in its entirety to read as set forth on Exhibit A hereto.
 
Conditions Precedent
 
Conditions. The effectiveness of Article II of this Amendment is subject to the
satisfaction of the following conditions precedent:
 
The Administrative Agent shall have received a fully executed complete copy of
the Hillandale Agreement (including all schedules and exhibits thereto) together
with copies of all bills of sale, assignments, UCC, Tax and Judgment Lien
searches, legal opinions, closing certificates and other documentation delivered
in connection therewith (collectively the "Hillandale Documents") excluding
however, the real property deeds and title insurance documents and the
environmental reports;
 
The Administrative Agent shall have received the Borrower Pledge Agreement in
substantially the form of Exhibit B hereto executed by the Borrower and such
other documentation as the Administrative Agent may request to cause the
Borrower to evidence, perfect, or otherwise implement the pledge of collateral
contemplated by the Borrower Pledge Agreement;
 
The Administrative Agent shall have received the Hillandale Security Agreement
in substantially the form of Exhibit C hereto executed by Hillandale, LLC and
such other documentation as the Administrative Agent may request to cause
Hillandale, LLC to evidence, perfect, or otherwise implement the pledge of
collateral contemplated by the Hillandale Security Agreement;
 
The Administrative Agent shall have received the First Amendment to Third
Amended and Restated Intercreditor Agreement in substantially the form attached
hereto as Exhibit D executed by all the parties thereto;
 
The Administrative Agent shall have received the promissory note executed by
Hillandale, LLC and payable to the order of the Borrower in substantially the
form attached hereto as Exhibit E and endorsed by the Borrower payable to the
order of the Agent;
 
The Administrative Agent shall have received a Note for each of the Banks in the
amount of its Revolving Credit Commitment after giving effect to this Amendment;
 
The Administrative Agent shall have received such evidence of the existence and
good standing of the Borrower and the other Pledgors (including, without
limitation, Hillandale, LLC) and of their authority to execute, deliver and
perform this Amendment, the other Loan Documents and Hillandale Documents to
which each is a party as the Administrative Agent may require, each dated
(unless otherwise indicated) the date of this Amendment, in form and substance
satisfactory to the Administrative Agent;
 
The Administrative Agent shall have received an opinion of counsel to the
Borrower and the other Pledgors in form and substance acceptable to the
Administrative Agent;
 
65

--------------------------------------------------------------------------------


Each Bank shall have received its pro rata portion (calculated based on the
Revolving Credit Commitments) of an upfront fee paid by the Borrower which
aggregates for all Banks to an amount equal to $100,000;
 
The Administrative Agent shall have received evidence that the lenders under the
Note Agreement shall have agreed that neither Hillandale, LLC nor American Egg
Products LLC are required to be added as guarantors under the terms of the Note
Agreement, which evidence shall include an amendment to or waiver of Section 2.9
of the Note Agreement;
 
The Administrative Agent shall have received such additional documentation and
information as it or its legal counsel may request;
 
The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, and in the Hillandale Documents shall be true and
correct as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date;
 
No Event of Default nor any event or condition that with the giving of notice or
lapse of time or both would be such an Event of Default shall exist or will
result from the Hillandale Transactions; and
 
All proceedings taken in connection with the transactions contemplated by this
Amendment and the Hillandale Documents and all documentation and other legal
matters incident thereto shall be satisfactory to the Administrative Agent and
its legal counsel.
 
Ratifications, Representations and Warranties
 
Ratifications. The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Revolving
Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Loan Documents (including all
amendments thereto which include, without limitation, that certain First
Amendment and Waiver to Second Amended and Restated Revolving Credit Agreement
dated October 14, 2002, that certain Second Amendment to Second Amended and
Restated Revolving Credit Agreement dated January 31, 2003, that certain Third
Amendment to Second Amended and Restated Revolving Credit Agreement dated
September 12, 2003, that certain Fourth Amendment to Second Amended and Restated
Revolving Credit Agreement dated December 1, 2003, that certain Fifth Amendment
to Second Amended and Restated Revolving Credit Agreement dated March 31, 2004,
that certain Sixth Amendment to Second Amended and Restated Revolving Credit
Agreement dated April 14, 2004, that certain Seventh Amendment to Second Amended
and Restated Revolving Credit Agreement dated August 6, 2004 and that certain
Eight Amendment to Second Amended and Restated Revolving Credit Agreement dated
March 15, 2004 (collectively, the "Previous Amendments")) are ratified and
confirmed and shall continue in full force and effect. The liens, security
interests, and assignments created and evidenced by the Loan Documents are valid
and existing liens, security interests, and assignments of the respective
priority recited in the Loan Documents. Each of the parties hereto agrees that:
(i) the Loan Documents, as amended hereby and by the Previous Amendments, shall
continue to be legal, valid, binding, and enforceable in accordance with their
respective terms and (ii) this Amendment is a Loan Document as such term is
defined in and used in the Revolving Credit Agreement and the other Loan
Documents.
 
Representations and Warranties. To induce the Administrative Agent and the Banks
to modify the Revolving Credit Agreement as herein set forth, Borrower and each
Guarantor represents and warrants to the Administrative Agent and the Banks
that:
 
The representations and warranties of Borrower and each Guarantor contained in
the Loan Documents, as amended hereby, are true and correct on and as of the
date hereof as though made on and as of the date hereof, except for such
representations and warranties limited by their terms to a specific date;
 
66

--------------------------------------------------------------------------------


No Event of Default has occurred and is continuing or will occur as a result of
the Hillandale Transactions and no event or condition has occurred (or will
occur as a result of the Hillandale Transaction) that with the giving of notice
or lapse of time or both would be an Event of Default, and the Borrower and each
Guarantor is in full compliance with all covenants and agreements binding on
them contained in the Loan Documents, as amended hereby;
 
No default nor any event of default has occurred and is continuing or will occur
as a result of the Hillandale Transactions under the terms of the Note Agreement
and no event or condition has occurred (or will occur as a result of the
Hillandale Transaction) that with the giving of notice or lapse of time or both
would be such a default or event of default, and the Borrower and each Guarantor
is in full compliance with all covenants and agreements binding on them
contained in the Note Agreement;
 
All Hillandale Documents are in full force and effect, no material term or
condition thereof has been amended, modified or waived, the Contribution and
Initial Equity Acquisition has occurred, the Hillandale Transactions are
permitted by the terms of the Note Agreement and each party to the Hillandale
Documents has performed all material obligations required thereby as of the date
hereof; and
 
AS OF THE DATE OF ITS EXECUTION OF THIS AMENDMENT THERE ARE NO CLAIMS, RIGHTS OF
RECOUPMENT OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH IT WAIVES ANY AND ALL SUCH
CLAIMS, OFFSETS, DEFENSES, RIGHTS OF RECOUPMENT OR COUNTERCLAIMS, WHETHER KNOWN
OR UNKNOWN, ARISING PRIOR TO THE DATE OF ITS EXECUTION OF THIS AMENDMENT.
 
Miscellaneous
 
Survival of Representations and Warranties. All representations and warranties
made in this Amendment shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or any Bank or any
closing shall affect the representations and warranties or the right of the
Administrative Agent and each Bank to rely upon them.
 
Reference to Revolving Credit Agreement. Each of the Loan Documents are hereby
amended so that any reference in such Loan Documents to the Revolving Credit
Agreement shall mean a reference to the Revolving Credit Agreement, as amended
hereby.
 
Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
 
Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
 
Successors and Assigns. This Amendment is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns,
except neither Borrower nor any Guarantor may assign or transfer any of its
rights or obligations hereunder without the prior written consent of the Banks.
 
Counterparts. This Amendment may be executed in one or more counterparts and on
telecopy counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
agreement.
 
Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent or any Bank to or for any breach of or deviation from any
covenant, condition, or duty by Borrower or any Guarantor shall be deemed a
consent or waiver to or of any other breach of the same or any other covenant,
condition, or duty.
 
67

--------------------------------------------------------------------------------


Headings. The headings, captions, and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.
 
Entire Agreement. THIS AMENDMENT EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER OF THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.
 
Executed as of the date first written above.
 

        CAL-MAINE FOODS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Timothy Dawson, Vice President and Chief Financial Officer

                COÖPERATIEVE CENTRALE    RAIFFEISEN-BOERENLEENBANK B.A.  
"RABOBANK NEDERLAND," NEW YORK BRANCH (sometimes referred to as Rabobank
International), as the Administrative Agent and a Bank 
     
   
   
    By:      

--------------------------------------------------------------------------------

Richard J. Beard, Executive Director

       
   
   
    By:      

--------------------------------------------------------------------------------

Brett Delfino, Executive Director    

        FIRST SOUTH FARM CREDIT, ACA  
   
   
    By:      

--------------------------------------------------------------------------------

 J. Andrew Mangialardi, Vice President    

        Harris N.A. (successor in interest by merger to Harris Trust and Savings
Bank)  
   
   
    By:      

--------------------------------------------------------------------------------

David J. Bechstein, Vice President    

 
68

--------------------------------------------------------------------------------


 
GUARANTOR CONSENT


Each Guarantor: (i) consents and agrees to this Ninth Amendment to Second
Amended and Restated Revolving Credit Agreement; (ii) agrees that the
Intercreditor Agreement, the Amended Guaranty Agreement and the Consolidated
Security Agreement to which it is a party shall remain in full force and effect
and shall continue to be the legal, valid, and binding obligation of such
Guarantor enforceable against it in accordance with its terms; and (iii) agrees
and acknowledges that the obligations, indebtedness and liability secured or
guaranteed by the Amended Guaranty Agreement and the Consolidated Security
Agreement to which it is a party include the "Obligations" as defined in the
Second Amended and Restated Revolving Credit Agreement, as amended by this
Amendment.
 
 

        GUARANTORS   CAL-MAINE FARMS, INC.   SOUTHERN EQUIPMENT DISTRIBUTORS,
INC.   SOUTH TEXAS APPLICATORS, INC.      
   
   
    By:      

--------------------------------------------------------------------------------

Timothy Dawson, Vice President and Chief Financial Officer of each of the
foregoing companies

 

        CAL-MAINE PARTNERSHIP, LTD.  
   
   
    By:   Cal-Maine Foods, Inc.,     its general partner         By: 
_________________________________________________   
Timothy Dawson, Vice President and Chief Financial Officer

              CMF OF KANSAS - LLC  
   
   
    By:   Cal-Maine Foods, Inc.     its managing member         By: 
_______________________________________________  
Timothy Dawson, Vice President and Chief Financial Officer 

 
69

--------------------------------------------------------------------------------

